Order entered October 3, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00875-CV

                 DALLAS CENTRAL APPRAISAL DISTRICT, Appellant

                                               V.

                                CITY OF DALLAS, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-17139

                                           ORDER
       Before the Court is court reporter Gina M. Udall’s October 2, 2019 request for an

extension of time to file the record. Ms. Udall explains an extension is necessary because of her

workload and because appellant has not yet made payment arrangements for the record.

       We GRANT the request as follows. We ORDER appellant to file, no later than October

14, 2019, written verification it has paid or made arrangements to pay for the record. We further

ORDER Ms. Udall to file the record no later than November 4, 2019.

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE